Citation Nr: 0718295	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  07-11 254	)	DATE
	)
	)


THE ISSUE

Whether a May 16, 1989 Board of Veterans' Appeals (Board) 
decision, which denied a rating in excess of 10 percent for 
tinnitus with headaches, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1968 to September 1969.

2.  The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the May 1989 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE.  Consequently, the Board finds that further 
development is not warranted in this matter under the VCAA or 
on any other basis.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be dismissed without prejudice to 
filing under this subpart.  (38 C.F.R. 
§ 20.1404(b)).

The Board is also permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") decisions 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In the May 16, 1989 decision, the Board determined that the 
evidence of record did not support a separate compensable 
rating for headaches apart from the 10 percent rating for the 
veteran's tinnitus, because the impairment for headaches was 
already compensated under the 30 percent rating that was in 
effect for organic brain syndrome.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1988).  

Thus, the May 1989 Board decision denied the veteran's claim 
for an increased rating for the service-connected disability 
of tinnitus with headaches.  

In his March 2007 written motion for CUE, which was 
accompanied by additional supporting documents later that 
same month, the veteran generally asserts that he should have 
received a rating for his headaches as separate from his 
tinnitus at 30 to 50 percent.  He also asserts that with 
respect to his tinnitus, he should have received separate 10 
percent ratings for each ear.


II.  Analysis

The Board has carefully reviewed the moving party's CUE 
motion of March 2007, and his relevant contentions as to CUE 
in numerous letters and statements precedent and subsequent 
to March 2007, and finds that they contain no more than 
general assertions of CUE with respect to the Board's 
decision of May 16, 1989.  

To the extent the moving party contends that the Board did 
not properly interpret the medical evidence concerning the 
severity or extent of his headaches in May of 1989, 
apparently going so far as to assert malfeasance in the 
handling of this claim, disagreement as to how the facts were 
weighed or evaluated has been specifically precluded as a 
basis for CUE in Rule 1403(d)(3).  

The moving party points to no specific evidence that 
undebatably demonstrated the veteran's entitlement to a 
separate rating for his headaches apart from the 10 percent 
rating for tinnitus and the 30 percent rating for his 
service-connected organic brain syndrome.  

Moreover, with respect to the veteran's contention that the 
Board should have assigned a separate 10 percent rating for 
tinnitus in each ear, at the time of the Board's decision, 
applicable law and regulations provided for a single 10 
percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(1988).

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or the failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  

Because the Board finds that the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2006), the motion is dismissed without 
prejudice.

While this decision does not preclude the veteran from 
submitting more specific allegations of CUE, it is suggested 
that he should carefully consider the above-noted 
requirements before refiling his motion, so as to obtain a 
better grasp of what does and does not constitute CUE.  As 
was noted above, merely asserting more details and then 
generally asking the Board to go over the record again is not 
sufficient.


ORDER

The motion is dismissed without prejudice to refiling.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


